DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-13, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,183,759 to Malendevich et al. (hereinafter Malendevich) in view of US 5,321,267 to Song et al. (hereinafter Song) (cited in IDS of Jun-15-2021).
Regarding independent claim 1, Malendevich discloses a system for monitoring a wafer prober used for electrical testing of a semiconductor wafer, the system comprising:
an optical sensor system configured to monitor an alignment of a forcer of the wafer prober (Figs. 4 and 10, wafer positioner is aligned, at least col. 7, 24-37), the optical sensor system comprising:
a transmitter and a receiver both affixed to one of (a) the forcer or (b) a reference structure (fiber 1, item 1010 is both a transmitter and a receiver and fiber 1010 is affixed to holder, which is a reference structure); and 
a reflector affixed to the other one of (a) the forcer or (b) the reference structure (reflector 1001 is affixed to the wafer/die which is held by the wafer positioner); 
wherein the transmitter is configured to transmit radiation toward the reflector (fiber 1 transmits radiation towards the reflector 1001); and 
wherein the receiver is configured to: 
receive reflected radiation from the reflector (fiber 1 receives the light from the reflector 1001), the reflected radiation comprising at least a portion of the radiation transmitted by the transmitter and reflected by the reflector (the reflected light inherently comprises a portion of the transmitted and reflected light); and 
generate an output signal as a function of the reflected radiation received at the receiver (a signal is generated in order to determine alignment);
alignment monitoring circuitry (control system, at least col. 2, ll. 56-60, col. 7, ll. 24-37 and Fig. 4) configured to: 
identify a misalignment of the forcer relative to the reference structure based on the output signal generated by the receiver of the optical sensor system (the control system is used to control the wafer positioner and the optical probe in aligning the optical probe to a selected position on the wafer according to reflection of tile probe beam from the optical alignment marks, at least col. 2, ll. 56-60, col. 7, ll. 24-37 and Fig. 4); and 
output an alert signal in response to identifying the misalignment of the wafer probe forcer.
Malendevich fails to disclose outputting an alert signal in response to identifying the misalignment of the wafer probe forcer.
The use of alerts to signal the misalignment of an object are well known and commonly used in the art.  For example, Song discloses an optical system including a sensor for identifying a misalignment of an object an lighting LEDs to indicate a status of the misalignment (at col. 2, ll.  3-11).  That is Song discloses outputting an alert signal in response to identifying the misalignment of the wafer probe forcer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Malendevich as taught by Song.  This would have been done to alert the user of the device of a misalignment in one of the devices being tested, as taught by Song at least at col. 2, ll. 3-11.
Illustrated below is Fig. 10 of Malendevich, marked and annotated for the convenience of the applicant.

    PNG
    media_image1.png
    601
    714
    media_image1.png
    Greyscale

Regarding independent claim 16, claim 16 recites similar features as those recited in independent claim 1 and thus features are rejected on the same grounds.  Additionally, Malendevich discloses a method for monitoring a wafer prober used for electrical testing of a semiconductor wafer (methods and systems for testing a wafer and integrate components on the wafer, at least col. 1, ll. 44-48), the method comprising:
operating the wafer prober for electrical testing of the semiconductor wafer (col. 2, ll. 22-29), wherein operating the wafer prober includes moving a forcer, which supports the semiconductor wafer, relative to a reference structure to position the semiconductor wafer relative to a testing device for performing electrical tests on the semiconductor wafer (at least col. 2, ll. 44-60).
Regarding claims 2 and 17, modified Malendevich teaches wherein the alignment monitoring circuitry is further configured to control a display device to display an alert notification in response to the alert signal output by the alignment monitoring circuitry (Song, at col. 2, ll. 3-11).
Regarding claims 3 and 18, Malendevich discloses wherein the alignment monitoring circuitry is further configured to suspend an operation of the wafer prober in response to the alert signal output by the alignment monitoring circuitry (the testing of the wafer is suspended until the wafer is properly aligned, at least at col. 7, ll. 32-37, col. 8, ll. 5-15).
Regarding claims 4, 19 and 20, Malendevich discloses wherein: the wafer prober comprises a chuck assembly configured to hold the semiconductor wafer (Fig. 20, holding chuck and col. 8, ll. 5-11); and the alignment monitoring circuitry is further configured to suspend a vertical movement of a chuck operation of the wafer prober in response to the alert signal output by the alignment monitoring circuitry Fig, 20, movement of the chuck is suspended until the wafer is properly aligned, at least col. 7, ll. 24-37).
Regarding claim 5. Malendevich discloses wherein: the forcer is configured to move relative to the reference structure during a normal operation of the wafer prober (wafer positioner moves relative to the holder, Fig. 10); the reflector of the optical sensor system is affixed to the forcer (reflector 1001 is affixed indirectly to the wafer positioner); and the transmitter and receiver of the optical sensor system are affixed to the reference structure (fiber 1 is affixed to holder).
Regarding claim 7, Malendevich discloses wherein: the forcer is configured to move relative to the reference structure during a normal operation of the wafer prober (at least Figs. 4 and 10, support base, wafer positioner, wafer holder and wafer move relative to the optical probe during normal operation).  
Modified Malendevich fails to disclose that the reflector of the optical sensor system is affixed to the reference structure; and the transmitter and receiver of the optical sensor system are affixed to the forcer. However, the Courts have held obvious the rearrangement of parts without modifying the operation of the device, see MPEP 2144.04 VI.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malendevich so that the reflector of the optical sensor system is affixed to the reference structure; and the transmitter and receiver of the optical sensor system are affixed to the forcer, since this would have been an obvious rearrangement of parts.   
Regarding claims 8 and 21, modified Malendevich discloses wherein: the forcer carries a chuck assembly that supports the semiconductor wafer (at least Figs. 4 and 10, support base, wafer positioner, wafer holder and wafer); the forcer is configured to translate linearly along at least one axis relative to the reference structure during a normal operation of the wafer prober (Figs. 4 and 10, at least the wafer positioner along with the wafer holder move relative to the optical probe); and the alignment monitoring circuitry is configured to identify a misalignment of the wafer probe forcer resulting from a rotational movement of the forcer relative to the reference structure (at least Fig. 4, the probe positioner identifies a misalignment of the wafer, at least col. 7, ll. 21-37).  
Regarding claim 9, modified Malendevich discloses wherein: the forcer carries a chuck assembly that supports the semiconductor wafer (at least Fig. 4, support base, wafer positioner, wafer holder and wafer); and the alignment monitoring circuitry (Fig. 4, probe positioner) comprises a relay configured to generate the alert signal as a function of (a) the output signal generated by the receiver of the optical sensor system and (b) control signals indicating a controlled movement of the forcer or chuck assembly (Song at least at col. 2, ll. 6-11 and 19-23).  
Regarding claim 10, Malendevich discloses wherein the transmitter of the optical sensor system is configured to transmit an infrared beam (the light used by the optical probe is IR, at col. 6, ll. 4-8).  
Regarding claim 11, Malendevich discloses, wherein the transmitter of the optical sensor system comprises a laser diode configured to emit laser radiation (the optical components may include a laser diode, col. 13, ll. 64-66).  
Regarding claim 12, Malendevich discloses wherein each of the transmitter and the receiver of the optical sensor system is provided at an end of a respective optical fiber (Fig. 10, fiber 1 includes the transmitter and receiver).  
Regarding claim 13, Malendevich discloses wherein: the output signal generated by the receiver indicates a measure of reflected radiation received at the receiver (at col. 7, ll. 38-55); and identify a misalignment of the wafer probe forcer relative to the reference structure in response to detecting (a) the received radiation anomaly and (b) a defined control movement of the forcer or a chuck supported by the forcer (col. 9, ll. 45-67 and col. 10, ll. 1-17).
Modified Malendevich fails to disclose that the alignment monitoring circuitry is configured to: compare the measure of reflected radiation received at the receiver to a threshold value; and identify a received radiation anomaly based on the comparison.  
However, Malendevich discloses that various alignment features and mechanisms in the system may be used for alignment based on alignment techniques (at col. 9, ll. 55-60).  One such technique is using alignment marks (at col. 11, ll. 18-24).  Another alignment technique includes using an algorithm (at col 12, ll. 65-67).  Therefore, Malendevich discloses using various techniques for aligning the components.  Another known technique for alignment in the art is comparing a measure of reflected radiation received at the receiver to a threshold value; and identify a received radiation anomaly based on the comparison.  Therefore, Malendevich at least suggests that the alignment monitoring circuitry is configured to: compare the measure of reflected radiation received at the receiver to a threshold value; and identify a received radiation anomaly based on the comparison.   
  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malendevich so that that the alignment monitoring circuitry is configured to: compare the measure of reflected radiation received at the receiver to a threshold value; and identify a received radiation anomaly based on the comparison.  This would have been done to provide an alternate alignment technique as to using marks. 
Regarding claim 14, Malendevich discloses wherein: the output signal generated by the receiver indicates a measure of reflected radiation received at the receiver (at col. 7, ll. 38-55) and identify a misalignment of the wafer probe forcer relative to the reference structure (col. 9, ll. 45-67 and col. 10, ll. 1-17).
Malendevich fails to disclose that the alignment monitoring circuitry is configured to: compare the measure of reflected radiation received at the receiver to a threshold value; and that the identification of the misalignment of the wafer probe forcer relative to the reference structure is based on the comparison of the measure of reflected radiation received at the receiver to the threshold value.  
However, Malendevich discloses that various alignment features and mechanisms in the system may be used for alignment based on alignment techniques (at col. 9, ll. 55-60).  One such technique is using alignment marks (at col. 11, ll. 18-24).  Another alignment technique includes using an algorithm (at col 12, ll. 65-67).  Therefore, Malendevich discloses using various techniques for aligning the components.  Another known technique for alignment in the art is comparing a measure of reflected radiation received at the receiver to a threshold value.  Therefore, Malendevich at least suggests that the alignment monitoring circuitry is configured to: compare the measure of reflected radiation received at the receiver to a threshold value.   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malendevich so that that the alignment monitoring circuitry is configured to: compare the measure of reflected radiation received at the receiver to a threshold value; and identify the misalignment of the wafer probe forcer relative to the reference structure based on the comparison of the measure of reflected radiation received at the receiver to the threshold value.  This would have been done to provide an alternate alignment technique as to using marks. 
Regarding claim 15,  Malendevich discloses wherein the reflector comprises a planar mirror or other planar reflector (Fig. 10, reflector 101 is a planar reflector).  

Claim(s) 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malendevich and Song in view of US 2007/0235133 to Benassi (hereinafter Benassi).
Regarding claims 6 and 22, modified Malendevich fails to disclose wherein the reference structure comprises a platen of the wafer prober.  
In the same field of endeavor, Benassi discloses a polishing pad with a sensor assembly. The polishing pad contains a sensor assembly for monitoring, in situ, an optical characteristic of a wafer surface being polished (at para. 0007). The sensor port rotates with the polishing pad, which itself rotates on a process drive table, or platen 18 (at para. 0033 and Fig. 3).  Therefore, Benassi discloses a reference structure comprising a platen of the wafer prober.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malendevich as taught by Benassi.  This would have been done to secure the light source and the detector of the sensor, as taught by Benassi at least at para. 0035.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2003/0085723 to Martens et al. discloses a method and system compensating for thermally induced motion of probe cards used in testing die on a wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858